Order unanimously affirmed without costs. Memorandum: Family Court properly terminated respondent’s parental rights pursuant to Social Services Law § 384-b (4) (c) by reason of mental illness. Contrary to the contention of respondent, the court-appointed psychiatrist could properly form an opinion concerning the inability of respondent to provide adequate care for his child due to his mental illness. The psychiatrist based his opinion on an interview with respondent that lasted one hour and 20 minutes, more than 100 pages of correspondence written by respondent, court documents, and medical records from a three-month psychiatric hospitalization of respondent that also set forth respondent’s prior mental health history (see generally, Matter of Tyesha W., 259 AD2d 349). We have considered respondent’s remaining contention and conclude that it is without merit. (Appeal from Order of Monroe County Family Court, Kohout, J. — Terminate Parental Rights.) Present— Green, J. P., Pine, Hurlbutt, Kehoe and Gorski, JJ.